Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.
Claims 38-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the last line of claim 38 and claim 39, lines 2-3, no antecedent has been established for “the middle parts” (i.e. plural).
Claims 26 and 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US 2016/0001514) taken in view of Roedseth et al. (US 2006/0137806) and Becker et al. (US 5,591,288).
	These references are applied for substantially the same reasons set forth in the last office action.  In particular, Lange discloses a device for producing a tire comprising a tire building drum (1) on which strips are positionable and cores settable, a core clamping element (11) and a core fixing element (12) - e.g. note claim 24 of the publication.  Further, the drum includes a middle or central part and two drum halves (4, 5) on both sides thereof - e.g. note claim 25 of Lange.  As to the middle part having drum fingers, the drum as depicted in Fig. 1 of Lange would appear to have fingers and since the drum halves of Lange can axially move together (Fig. 13), this would further suggest to the ordinary artisan that fingers would or should be present as it is well known in this art that such interdigitated fingers of a center drum section are known to allow axial expansion and contraction of a drum - Roedseth is exemplary (esp. paragraph [0044]).  To provide the middle or center section of the Lange drum with interdigitated fingers would therefore have been obvious to allow for the required axial drum expansion and contraction.   As to providing the middle segments with pockets, Becker provides evidence that it is well known in this art that when sidewall inserts are provided (for example for extended mobility tires) that they tend to present air entrapment problems due to the uneven thicknesses on the drum and that it is therefore desirable to contour the drum to include pockets to accommodate the inserts and thereby help avoid these problems - note esp. cols. 1-2 as well as col. 3, lines 1-29 of Becker and Fig. 2 illustrating a middle section pocket, it being understood that there would be another pocket on the other side of the drum and thus plural pockets.  The fingered drum of Roedseth likewise appears to be contoured to include middle section pockets (best shown in Figs. 1A), it being noted that Roedseth indicates that optional run flat inserts can be applied (paragraph [0057]).  In view of these teachings, it would have been obvious to contour the drum of Lange to include pockets in the middle section fingers to accommodate extended mobility/run flat inserts with an expectation of reducing air entrapment on the drum if a tire with such inserts is to be built.  A device as defined in claim 26 as amended would therefore have been obvious.  
	As to claims 28-35 and 37, these are clearly suggested by Lange - e.g. note essentially corresponding claims 26-31, 33, 34 and 36 of Lange.  As to the added details in claim 36, such would have been obvious in view of Roedseth for the same reasons detailed in the last office action with respect to this claim.  As to claim 38, the center devices (9, 10) of Lange are positionable in an expanded setting without the drum halves (e.g. claim 37 of the Lange), this being attainable by expansion of the core fixing elements (12) positioned under outer sides of middle parts (7, 8) - e.g. note Fig. 5 and paragraph [0046].  As to claim 39, as already noted, Roedseth renders segmented fingers obvious, Roedseth further teaching and thereby rendering it obvious to cover such a segmented finger drum portion with a center sleeve (note sleeve 60) for only the expected and predictable results including what would have been an expected more continuous building surface by covering the gaps that would exist between fingers.
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive as regards the remaining prior art rejections but the previous 35 USC 102 rejection and any 35 USC 112 rejections not repeated have been withdrawn in view of the amendments to the claims.  
	As to the prior art rejections in particular, while it is agreed that Lange does not anticipate the claims as amended, it is argued that the combination of references do not teach what is now claimed in claim 26.  For reasons detailed in the statement of rejection, however, it is again submitted that contoured middle part finger segments with pockets to accommodate reinforcing strips in the Lange drum would have been obvious in view of Roedseth and Becker to allow axial expansion/contraction of the drum while also avoiding air entrapment and accommodating run flat inserts, only the expected and predictable results being achieved and applicant has not provided a convincingly line of argument to suggest otherwise.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
May 31, 2022